Citation Nr: 1754388	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  08-12 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to exposure to herbicides.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for colon cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to October 1970 and from April 1974 to February 1981.  His service included deployment to the Republic of Vietnam, and he has been awarded a Purple Heart among many other awards and medals.

This matter is before the Board of Veterans Appeals (Board) on appeal from an April 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2010, the Board remanded the appeal for further development, to include affording the Veteran an opportunity to appear at a hearing before the Board.  The Veteran was scheduled for a hearing in January 2011.  He was provided proper notification of the date, time and location for the hearing.  He failed to appear, and has not provided good cause for the failure to appear or requested a new hearing.  Accordingly, the Board will proceed as if the hearing request has been withdrawn.  38 C.F.R. § 20.704(d) (2017).

The appeal was also remanded in March 2011 and July 2017.

The appeal previously included a claim for service connection for an acquired psychiatric disorder.  The claim was granted in an October 2015 rating decision, and it is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of colon cancer.

2.  The Veteran had in-country service in the Republic of Vietnam between January 9, 1962 and May 7, 1975.  As there is no affirmative evidence that he was not exposed to herbicides, such exposure is presumed.

3.  The Veteran's colon cancer was not incurred in, and is not otherwise related to, his active service, to include exposure to herbicides.

4.  There was no failure to timely diagnose or properly treat his colon cancer.  VA met its standard of care.


CONCLUSIONS OF LAW

1.  The criteria for service connection for colon cancer have not been met.             38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for compensation under 38 U.S.C. § 1151 for colon cancer have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted on a presumptive basis as due to exposure to herbicides.  See 38 C.F.R. § 3.307(a)(6), 3.309(e).  Even if the claim may not be granted on a presumptive basis, it should be considered on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran underwent a colonoscopy on March 23, 2005.  A pathology report of the tissue biopsies taken during the colonoscopy revealed adenocarcinoma of the right colon.  The adenocarcinoma was resected and the Veteran subsequently underwent chemotherapy.  The Veteran is currently in remission without recurrence.  The Board notes that this claim was received by VA on May 5, 2005.  As of that date, the Veteran was undergoing chemotherapy.  Notwithstanding a July 2017 medical opinion indicating the Veteran has no current disability, the evidence shows the Veteran had a current disability at the time he filed his claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (current disability includes any diagnoses during the claim period, even if they fully resolve prior to adjudication of the claim). 

The Veteran's service records confirm in-country service in the Republic of Vietnam between January 9, 1962 and May 7, 1975.  The Veteran's military occupational specialty was light weapons infantry and he was awarded a Combat Infantryman Badge and a Purple Heart.  As there is no affirmative evidence against exposure to herbicide agents, such exposure is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  Colon cancer is not, however, listed under 38 C.F.R. § 3.309(e) as being associated with exposure to herbicides; therefore, service connection is not warranted on a presumptive basis.

The Veteran's service records are negative for any complaints, treatment, or diagnosis related to colon cancer.  Again, it is presumed that the Veteran was exposed to herbicides and this exposure must be considered on a direct basis.  Combee, supra.

A VA medical opinion concerning the etiology of the Veteran's colon cancer was obtained in July 2017.  The examiner opined that it was less likely than not that the disease was incurred in or otherwise related to active service, to include exposure to herbicides.  The examiner reasoned that current VA studies and military medicine literature lacked sufficient, objective, medically based, clinical evidence to support such a nexus.  

The Board finds the July 2017 VA medical opinion to be persuasive because it was based upon a review of the entire record, consideration of the lay evidence of record, and consideration of medical literature.  That the rationale for the opinion focused specifically on the exposure to herbicides, as opposed to the Veteran's service in general, is adequate because the evidence of record does not otherwise indicate that there may possibly be another etiological connection.  As noted above, the Veteran's service records are unremarkable.  Post-service medical treatment records do not reveal a possible alternative etiological connection, and the Veteran has not asserted another connection.  To the extent that the Veteran or his spouse have asserted that his colon cancer is directly related to the herbicide exposure, the Board finds they are not competent to reach such an etiological conclusion because they do not possess the requisite medical training or expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In the October 2017 appellate brief, the Veteran's representative argued that the July 2017 VA medical opinion was inadequate under Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board notes that the July 2017 VA medical opinion is not one where the examiner was unable to reach a conclusion without resort to mere speculation; thus, Jones is inapplicable.  For the reasons discussed above, the Board found the opinion to be persuasive.  It is also noted the negative opinion is not based on the exclusion of colon cancer from 38 C.F.R. § 3.309(e); rather, it is based on a lack of support in the medical literature.

In summary, the preponderance of the evidence weighs against a nexus between the Veteran's colon cancer and his active service, to include exposure to herbicides.  There is no doubt to be resolved; service connection for colon cancer is not warranted.


II.  Compensation Under 38 U.S.C. § 1151

Pursuant to 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability as if such disability were service connected.  For the purposes of this section, a qualifying additional disability is one that was not the result of a veteran's own willful misconduct and one for which there is actual and proximate causation.  Id.  To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before care, treatment, examination, or services, with the state of the condition after such actions have been completed.  38 C.F.R. § 3.361(b).  

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  38 C.F.R. § 3.361(c).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Id.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Id. § 3.361(c)(2).  The provision of training and rehabilitation services or CWT program cannot cause the continuance or natural progress of a disease or injury for which the services were provided.  Id.  

The proximate cause of a disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  This may be shown through two means: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, treatment, or examination; or (2) by an event not reasonably foreseeable.  Id. § 3.361(d)(1), (2).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, treatment, or examination proximately caused a veteran's additional disability, it must be shown that the care, treatment, or examination caused the veteran's additional disability and (i) VA failed to exercise the degree of care that would be expected of a reasonable healthcare provider; or (ii) VA furnished the hospital care, treatment, or examination without the Veteran's, or in certain cases a designated representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

In 2001, VA General Counsel issued an opinion providing guidance on 38 U.S.C. § 1151 claims based upon a failure to diagnose a preexisting condition.  VAOPGCPREC 05-01 (Feb. 5, 2001); see also Roberson v. Shinseki, 22 Vet. App. 358, 363-65 (2009) (discussing failure to diagnose claims and the VA General Counsel opinion), aff'd, 607 F.3d 809 (Fed. Cir. 2010).  While the opinion specifically addresses § 1151 claims filed prior to October 1, 1997, it is nonetheless instructive for application of the current version of the statute and regulations as well.  Compare 38 C.F.R. § 3.358 (regulatory provision controlling § 1151 claims filed prior to October 1, 1997) with 38 C.F.R. § 3.361 (regulatory provision controlling § 1151 claims filed after October 1, 1997).  According to the opinion, a claim based on a failure to diagnose or treat a preexisting condition is, in essence, a claim that VA caused or aggravated an injury merely by failing to prevent the natural consequences of the preexisting condition; it is an act of omission rather than an act of commission.  Section 1151 is most reasonably construed as authorizing benefits where VA improperly fails to diagnose or provide treatment for a preexisting disease if it is determined that the veteran's disability is greater than it would have been with proper diagnosis or treatment.  Entitlement to benefits based on a claim of failure to diagnose or treat a preexisting condition would ordinarily require a determination that: (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) that the veteran suffered disability or death which probably would have been avoided if proper diagnosis and treatment had been rendered.

The Veteran seeks compensation under 38 U.S.C. § 1151 based on a failure to timely diagnose or properly treat his colon cancer.  For the reasons that follow, the Board finds that entitlement to benefits under § 1151 is not warranted.

Preliminarily, the Board finds the Veteran does not have an additional disability due to VA hospital care, medical or surgical treatment or examination.  The July 2017 Board remand directed that a medical opinion answer this question and an opinion doing so was provided that same month.  The examiner discussed the Veteran's health status before VA treatment and his condition after VA treatment and opined that it is less likely than not that the Veteran developed an additional disability due to VA's treatment leading up to the February 2005 VA evaluation and later diagnosis of colon cancer by his private medical provider.  

Further, a claim based on a failure to timely diagnose or properly treat a disease requires that VA's omission in such regard proximately caused the additional disability, see id. § 3.361(c), and, in this instance, the Board finds that there was no actual causation.   

A review of the Veteran's medical history shows that he received regular treatment at VA.  This treatment included fecal blood tests for occult blood.  Fecal testing in May 2001, June 2001, and July 2003 was negative.  In October 2004, all three samples submitted for the occult blood test returned positive.  At VA treatment on January 18, 2005, the Veteran reported he had rectal discharge all the time.  The examiner also noted the positive occult blood test.  As a result, the "Plan" as indicated on the treatment record was to schedule a flexible sigmoidoscopy as soon as possible.  The Veteran underwent the flexible sigmoidoscopy on February 9, 2005.  The patient was scoped to 60 cm and the examiner indicated that it was a normal examination.  The examiner wrote: "since no source of positive OB was found, further work up would be necessary."  The treatment record did not indicate what that "further work up" entailed; however, a copy of the Veteran's medical chart shows that a notation was made that same day to schedule him for a colonoscopy.

VA treatment records do not show that the Veteran sought further work up through VA.  Instead, he went to his private physician who referred him to a private colon and rectal surgery doctor, P.T.  The Veteran saw Dr. P.T. on March 8, 2005; approximately one month after the flexible sigmoidoscopy was performed by VA.  At the appointment with Dr. P.T., he reported that he had intermittent episodes of rectal irritation and bleeding, mostly in tissue paper, for approximately four or five years.  He reported that he had an examination by a local colorectal surgeon and following the examination he began to experience anal discharge and soilage; the Veteran believed his symptoms to be related to the examination.  He reported that he was going to be scheduled for a colonoscopy at the Audie L. Murphy VA Memorial Hospital; however, he declined because the hospital was too far away.  He reported that he decided to have the procedure (the colonoscopy) done locally.  Papers from the VA hospital were reviewed by Dr. P.T.  Per a History & Physical form completed at the appointment, the examination by a local colorectal surgeon that the Veteran referred to was the flexible sigmoidoscopy at the VA clinic.  On physical examination, Dr. P.T. noted irritation of the perianal skin consistent with pruritus ani and second degree internal hemorrhoids at 1, 5, and 9 o'clock with no fissures.  The diagnostic impression was hematochezia; internal hemorrhoids, second degree; and pruritus ani.  See Medline Plus Medical Encyclopedia, https://medlineplus.gov/ency/article/003130.htm (last visited Nov. 20, 2017) ("hematochezia" refers to bloody stools); Medline Plus Medical Encyclopedia, https://medlineplus.gov/ency/patientinstructions/000689.htm (last visited Nov. 20, 2017) ("pruritus ani" refers to localized itching around the anus).  Dr. P.T. recommended a colonoscopy.

On March 23, 2005, the Veteran underwent a colonoscopy performed by Dr. P.T.  About 15 cm from the anal verge, the Veteran was noted to have a couple flat raised sessile polyps; these were excised.  See Tests to Detect Colorectal Cancer and Polyps, https://www.cancer.gov/types/colorectal/screening-fact-sheet (last visited Nov. 20, 2017) (Sessile polyps are a raised growth on the inner surface of the colon or rectum like mushrooms without a stalk.  Polyps are common in people older than 50 years of age and most are not cancer.  Abnormal growths are regularly excised during colonoscopy procedures.).  About 80 cm from the anal verge, another sessile polyp was noted and excised.  Finally, the colonoscope was advanced to the level of the ascending colon.  At the level of the distal ascending colon, a polypoid mass, ulcerated and involving 3/4th of the circumference of the colon was noted.  Multiple biopsies were taken and sent to pathology.  On the operation report, Dr. P.T. wrote "Most likely, this patient will require a right colon resection due to the presence of a polypoid mass consistent with adenocarcinoma."  A pathology report issued the same date diagnosed the biopsies as adenocarcinoma.

A computerized tomography (CT) scan completed the following week showed mucosal abnormalities in the ascending colon, consistent with the Veteran's right colon carcinoma.  An ultrasound and air contrast was also performed.  The ultrasound showed no gallstone or sludge, or intra- or extrahepatic biliary ductal dilation.  The air contrast showed mild gastrointestinal reflux and small duodenal diverticulum.

On April 8, 2005, the Veteran underwent a laparoscopic assisted right colectomy with double staple anastomosis.  This was a resection of the cancer from the right colon.  The surgery was successful.  On April 15, 2005, the Veteran met with a private oncologist.  The treatment record noted that CT scans of the abdomen and pelvis were negative for evidence of metastasis.  The oncologist recommended chemotherapy, and the Veteran agreed with the recommendation.  On April 25, 2005, the Veteran underwent surgery to place a port for the chemotherapy.  Records show that he underwent chemotherapy for six months, completing the program in late October 2005.  A letter dated December 27, 2005 and written by Dr. P.T. indicates that he evaluated the Veteran on December 22, 2005.  The Veteran was found to be completely asymptomatic and in remission.  Dr. P.T. noted that the Veteran had fully recovered from the operation and there were no additional restrictions as far as his normal activities.  Subsequent VA and private treatment records through the present time show the Veteran has been monitored and he is without recurrence of colon cancer.

The record contains three medical opinions weighing against the Veteran's lay assertion that VA failed to timely diagnose or properly treat his condition.  The opinions were authored in April 2006, May 2011, and July 2017.  It is noted that the May 2011 opinion was authored by a VA gastroenterologist.  

All three opinions reached the same conclusion: VA met its standard of care and did not fail to timely diagnose or properly treat the colon cancer.  All three opinions restated the facts of the Veteran's treatment, consistent with the Board's description above.  In reaching their conclusions, the examiners explained that the Veteran was properly scheduled for a flexible sigmoidoscopy after his fecal blood tests had returned positive and he reported rectal discharge.  The flexible sigmoidoscopy extended 60 cm into the distal colon and was properly performed.  The flexible sigmoidoscopy did not reveal adenocarcinoma because it did not extend into the ascending colon - also referred to as the right side of the colon.  The ascending colon was simply farther away than 60 cm.  As subsequent records show, there was no adenocarcinoma in the first 60 cm of the distal colon; rather, the adenocarcinoma was in the ascending colon.  As the flexible sigmoidoscopy produced normal results and, therefore, the source of the occult blood remained unknown, it was indicated that further work up was required.  The VA examiners who authored these three etiological opinions wrote that the identified need for further work up was indicative that a full colonoscopy should be carried out.  The Board notes that their observation is corroborated by the Veteran's medical chart, which showed that he was to be scheduled for a colonoscopy, and the Veteran's own statements to Dr. P.T. during a March 8, 2005 appointment, which indicate that he declined a colonoscopy by VA because the location of the hospital where the colonoscopy was to be performed was too far away and he preferred to have it done locally, which was the reason he saw Dr. P.T.  In summary, the April 2006, May 2011, and July 2017 VA examiners all concluded that VA met its standard of care in evaluating and treating the Veteran.  The July 2017 VA examiner specifically opined that appropriate and timely medical care was provided to the Veteran leading up to the February 2005 VA evaluation and later diagnosis of colon cancer by his private medical provider.  The examiner also opined that there is no medically and/or procedurally-based clinical evidence showing colon cancer was due to carelessness, negligence, lack of proper skill, error in judgement, or similar instance of fault on the part of VA in furnishing the February 2005 treatment.  A cogent rationale was provided for this opinion.

The evidence weighing in favor of the claim consists of lay statements by the Veteran, his family, and his neighbors.

The Veteran's spouse submitted a statement in April 2006.  She wrote that the Veteran complained of leakage in between bathroom visits so she encouraged him to visit his VA doctor.  The doctor gave him a fecal occult test, which returned negative, and performed a scope up to 60 cm and found it to be a normal examination.  The Veteran continued to experience symptoms, and so she encouraged him to see his primary physician who referred him to a private doctor, Dr. P.T.  With just an in-office examination, Dr. P.T. was able to confirm that her husband needed an immediate colonoscopy, he had found evidence of polyps and a rupture, and that all signs pointed toward a possible colon cancer.  After the colonoscopy was performed and adenocarcinoma was discovered, Dr. P.T. told her (the spouse) that 'any idiot doctor would have felt or seen the polyps in an office examination and he was quite surprised VA had misdiagnosed it so many times over so many years.'  The Veteran's spouse concluded her statement by writing that it was her opinion VA doctors misdiagnosed the Veteran over the course of many years and the disease could have been found earlier.

The Veteran's son and two of his neighbors submitted statements dated April 2006.  Generally, these statements conveyed that the Veteran has experienced psychiatric changes since his colon cancer and that all of these changes are the direct result of VA failing to diagnose his condition earlier.

The Veteran's spouse submitted a copy of some pertinent treatment records and following a page containing the February 9, 2005 VA treatment record showing a normal flexible sigmoidoscopy, she wrote a note that read: "a civilian doctor found a large adenocarcinoma and diverticulosis and hemorrhoids and polys and a rupture with just an office exam [and] not using a flex scope.  How can the VA doctor have possibly missed all this?"

The Veteran submitted a letter in support of his claim dated February 2007.  The Veteran wrote that he had been doing fecal blood stool tests with the VA clinic every year and the VA had told him the test showed a false-positive result each time.  He wrote that VA ignored the signs of his colon cancer, the polyps, and his test results.  He wrote that his wife had told him Dr. P.T. told her that any idiot should have seen the signs of his colon cancer in a routine anal exam, and that VA missed the polyps when the flexible sigmoidoscopy was performed.

In the March 2008 VA Form 9, the Veteran wrote that during the flexible sigmoidoscopy VA only looked at one side of his colon and "missed" his cancer.  He wrote that a rational person would question why only one side of the colon was inspected.  He believed the VA specialist missed the obvious, and that VA should not be a party in covering up the incompetency of its physicians.

Regarding this lay evidence, the Board makes several findings.  First, the etiological conclusions and conclusions of fault reached by all parties - the Veteran, his spouse, his son, and his two neighbors - are not competent as these persons did not possess the required medical training or expertise necessary to make such linkage opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Second, the Veteran and his spouse were competent to relate the history of the Veteran's medical treatment, as well as his readily observable symptoms, as these are all capable of lay observation.  Id.  The Veteran and his spouse, however, impugned their own credibility by making factual misstatements that placed the claim in a more favorable light.  For example, both the Veteran and his spouse both communicated that he had fecal occult tests for years and VA characterized the results as false positives.  This is inaccurate.  The test results were actually negative for years and only showed to be positive in October 2004.  The Veteran and his spouse also communicated that VA ignored the positive test results and generally relied on the flexible sigmoidoscopy to determine that his colon was normal; he only inquired further because he had continued symptoms and his spouse had encouraged him to seek the opinion of his private doctor.  This, too, is inaccurate.  The February 9, 2005 treatment record shows that the flexible sigmoidoscopy was normal but because the positive occult blood test was still unexplained further work up would be required.  A March 8, 2005 treatment record from Dr. P.T. shows that the Veteran reported that VA tried to schedule him for a colonoscopy but he declined as the location at which it was to be performed was inconvenient and he sought to have the colonoscopy done locally.  Moreover, the Veteran's spouse mischaracterized the extent of Dr. P.T.'s findings on his initial in-office examination.  He did not find "a large adenocarcinoma and diverticulosis and hemorrhoids and polys and a rupture with just an office exam."  His examination revealed internal hemorrhoids, irritated skin around the anus, and a diagnosis of hematochezia (bloody stools) was also provided based upon the Veteran's statements.  Based on inaccuracies such as the ones described above, the Board finds the Veteran and his spouse to be unreliable historians in their communications directly to VA in furtherance of this claim.  Their statements are afforded limited probative value.  This includes their assertions that Dr. P.T. told the spouse that any idiot should have found the adenocarcinoma, which is simply inconsistent with the nature of the flexible sigmoidoscopy and where the adenocarcinoma was eventually found in the right side of the colon.

The Board notes that it has found the Veteran's statements regarding VA treatment made to Dr. P.T. during the March 8, 2005 appointment to be credible and probative.  Contrary to the finding regarding statements made to VA in furtherance of the claim, these statements were made in furtherance of medical treatment and are considered more reliable.  Moreover, they are generally corroborated by his VA treatment records.

The Board also notes that the Veteran and his spouse contend he had his condition for years and it was simply missed by VA doctors.  They related this contention in their statements and the Veteran also asserted that he was experiencing blood in his stools for years.  As noted above, the Veteran and his spouse are competent to relate readily observable symptoms; however, they are not competent to ascribe an etiological connection to these symptoms.  Moreover, the negative fecal tests performed in 2000, 2001, and 2003 weigh against a finding that these symptoms were indicative of colon cancer.  

Lastly, the Board seeks to make clear the distinction between the right colon and left colon, as the Veteran's statements in the March 2008 VA Form 9 indicated possible confusion.  The colon and flexible sigmoidoscopy procedure should not be envisioned as a scope looking into a straight tube and the VA examiner missed the adenocarcinoma simply because he looked at the left side of the tube and not the right.  The colon is a lengthy organ that spans from the left side of the body to the right side of the body.  The flexible sigmoidoscopy began in what is considered the left side of the colon because it is anatomically located on the left side of the body.  The evidence reflects that the flexible sigmoidoscopy observed only the first 60 cm of the colon.  The scope did not reach what is referred to as the right side of the colon because it was more than 60 cm away.  The examiner did not miss the obvious; the scope merely did not allow him to observe the entirety of the colon.  Moreover, the evidence shows that the sessile polyps excised from the distal colon during colonoscopy were not cancerous or indicative of cancer; however, as explained above, such abnormal growths are regularly removed during colonoscopies.

In summary, the preponderance of the evidence weighs against the claim.  The evidence shows that VA met its standard of care; there was no failure to timely diagnose or provide proper treatment.  Accordingly, the proximate causation requirement of this claim is not met.  38 C.F.R. § 3.361(c)(2), (d)(1); see VAOPGCPREC 05-01.  As there is no proximate causation, the Board need not determine whether the Veteran has additional disability as envisioned by 38 C.F.R. § 3.361(b).  There is no doubt to be resolved; entitlement to compensation under 38 U.S.C. § 1151 for colon cancer is not warranted.


ORDER

Service connection for colon cancer is denied.

Compensation under 38 U.S.C. § 1151 for colon cancer is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


